Pfeifer, J.,
concurring in judgment and in the syllabus. I concur with the majority that summary judgment was inappropriate in this case, but do so for mostly different reasons. The only facts relevant to whether there was an employment contract between Wright and Honda are those facts concerning a specific term or condition of employment. Among the factors cited by the majority, only Honda’s words and actions concerning its nepotism policy could have created an implied contract between Wright and Honda. That contract would be limited to a specific term of employment, i.e., that Wright would not be terminated simply because she had a half-brother who also worked at the huge manufacturing facility.
I do not concur that the other factors cited by the majority can give rise to an implied contract. Corporate cheerleading calculated to build an “esprit de *578corporation” is a motivational device designed to increase productivity by making workers feel as though they are an important part of a team. A corporate desire to make employees feel appreciated does not transform those employees into something other than at-will employees. Therefore, inspirational orientation remarks, employee handbook platitudes, bright-eyed promotion letters, and complimentary progress reports, all lacking any direct promise of continued employment or reference to terms of employment, do not imply a contract between an employer and an employee.
A genuine issue of fact exists as to whether a limited implied contract existed between Wright and Honda, such that Honda agreed not to terminate Wright because a relative also worked at Honda. There is testimony that someone in management told Wright that there were other cases of relatives working together at Honda with no repercussions, and that Wright should not worry about the situation. Wright’s employee handbook also stated that Honda’s policy was to transfer relatives who worked in the same department to other departments. Also, a Honda supervisor apparently told Wright in 1988 not to worry about the situation with her half-brother.
The most egregious facts occurred in 1991, when Wright was sent home from work one day for violating the anti-nepotism policy, but was called later that day by the plant’s administrative manager and was told that Honda had made a mistake and that she should come back to work as though nothing had happened. A little more than a month later, Wright was fired for violating Honda’s anti-nepotism policy.
All of those instances which directly referred to specific terms of employment, from supervisors’ comments, to employee handbook statements, to the original decision not to fire Wright, could be used to determine that a limited implied contract existed between Wright and Honda.
Therefore at trial, Wright should be given a chance to prove the existence of an implied contract. Still, while Wright has succeeded here today, the real battle should focus on the questionable merits of anti-employment anti-nepotism policies. Employer anti-nepotism policies can be just as pernicious as other prohibited forms of discrimination, since they have nothing to do with an individual’s merit. Does a relative’s job have any more to do with one’s ability to perform than does one’s race, creed, color, or sex?
At Honda, as with all employers from supermarkets to law firms, other internal controls should already exist to deal with any perceived problems of nepotism. There are less onerous ways to protect corporate integrity than a blanket anti-employment anti-nepotism policy. Instead, in this case, Ohioans are deprived of the opportunity to be employed at a major regional employer because they may share some common blood with another worker.
*579Cook, J., dissenting. I respectfully dissent from the opinion and judgment of the majority. Like the court of appeals, I would affirm the summary judgment in favor of Honda because the circumstances surrounding Wright’s employment did not clearly manifest that the parties intended to bind each other in a manner different from the strongly presumed relationship of employment-at-will. Wright’s summary-judgment evidence presented on her theory of implied contract fell short of showing the elements of contract: an intent by Honda to be bound, a meeting of the minds, a bargained-for exchange, and consideration supporting modification of the at-will status.
In my view, not one of the statements or writings from Honda, or the cumulative impact of those communications, suffices to alter the at-will nature of Wright’s employment to that of an implied contract to discharge only for just cause. First, Honda’s distribution of a handbook stressing the importance of attendance and quality work should not be elevated to evidence of a “meeting of the minds” sufficient to alter the admittedly at-will status of Wright’s hiring. Second, any rational employer would agree with the statement made by Susan Boggs in her deposition that “if somebody is performing their job in an acceptable manner * * * [and does not] violate any practices of the company * * *[,] they can expect to have continued employment.” Such expectation of an employee, however, should not be deemed sufficient to raise an issue of fact as to whether or not the employee and employer entered into a contract by implication. Likewise, the handbook language providing that “[t]he job security of each of you depends on your doing your very best on your job with the spirit of cooperation” cannot reasonably be considered a promise to all Honda employees that they may be discharged only for just cause. In fact, it may be read just as easily as a warning about the potential for discharge for subjective reasons. The president’s message regarding the management policy to treat employees “fairly, equally, and with respect” is not put in terms of a legal contract. At most, it is an expression of goodwill. Finally, Wright’s positive evaluations referencing “continued growth” with the company and comments on her destiny to “go as far as she wants to” with the company are not inconsistent with at-will employment.
As for the anti-nepotism-rule issue, Wright does not argue it in support of her implied contract claim. The anti-nepotism rule is of no consequence unless Wright has an implied contract to be discharged only for cause. If Wright could have proved she had this implied contract to be discharged only for cause, the breach of the anti-nepotism rule could serve as “just cause” for her termination. She, therefore, needed to produce evidence that the anti-nepotism rule was waived as to her. Wright’s evidence that certain managers assured her that she need not be concerned about being in violation of the anti-nepotism rule and that she was called back to work after being told to go home is not additional evidence of a contractual right to employment, as the majority utilizes it. Instead, it *580related only to whether the rule could be enforced against her, thereby rendering her discharge lawful even if she established that she had an employment contract with Honda.
Moreover, Wright’s evidence on the waiver issue should not have withstood summary judgment. Wright acknowledged that, upon discovery that she might be in violation of the anti-nepotism rule, she did not ask questions of her supervisor or an Associate Relations representative as the handbook advised. Instead, outside work, she phoned a friend whose husband was a coordinator in another Honda department. Through his wife, this coordinator told Wright “not to worry about it.” Neither this statement nor the one allegedly made by another coordinator was claimed to have been made in an official capacity. Accordingly, even if the issue of waiver were not rendered moot by the conclusion that Wright was an at-will employee (and therefore could be terminated for any reason), Wright failed to come forward with evidence sufficient to raise a material-fact issue as to whether Honda waived its right to enforce the rule against her.
For the foregoing reasons, I would affirm the judgment of the court of appeals upholding summary judgment in favor of Honda.